Citation Nr: 1019240	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-11 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to service-connected residuals of post-operative 
medial meniscectomy of the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of post-operative medial meniscectomy 
of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In his April 2007 VA Form 9, the Veteran requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
The hearing was subsequently rescheduled for November 2008, 
but the Veteran failed to report for it.  No reason has been 
provided by the Veteran or his representative regarding his 
failure to report for the November 2008 hearing.  In this 
regard, while VA has a statutory duty to assist the Veteran 
in developing evidence pertinent to a claim, the Veteran also 
has a duty to assist and cooperate with the VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In a January 2008 rating decision, the RO denied service 
connection for several other disabilities claimed by the 
Veteran.  However, he did not perfect an appeal of these 
issues by filing a notice of disagreement (NOD) and 
substantive appeal (e.g., VA Form 9 or equivalent statement).  
See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 
(2009).  Therefore, these issues are not before the Board.


FINDINGS OF FACT

1.  There is probative medical evidence showing the Veteran's 
low back disorder did not result from, and is not proximately 
due to, his service-connected residuals of post-operative 
medial meniscectomy of the right knee.

2.  The objective evidence of record with regard to the 
Veteran's right knee is negative for limitation of flexion to 
30 or 15 degrees; limitation of extension to 15, 20, 30, or 
45 degrees; or subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The Veteran's low back disorder is not proximately due 
to, or aggravated by, his service-connected residuals of 
post-operative medial meniscectomy of the right knee.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2009).
	
2.  The criteria for a disability rating in excess of 10 
percent for residuals of post-operative medial meniscectomy 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 and 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in December 
2005.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the December 2005 letter, the RO informed 
the Veteran of additional information necessary to establish 
service connection for a disability as secondary to a 
service-connected disability.  A letter dated in July 2006 
from the RO also advised the Veteran that a disability rating 
and an effective date will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, he has received all required notice in this 
case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VCAA notice was 
provided in July 2006, after issuance of the initial 
unfavorable AOJ decision in February 2006.  However, both 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In this case, after initially providing VCAA notice in 
December 2005, followed by subsequent Dingess notice in July 
2006, the RO readjudicated the claim in an SOC issued in 
March 2007 and an SSOC dated in April 2008.  Thus, the timing 
defect in the notice has been rectified.  In any event, the 
Veteran has never alleged how any timing error prevented him 
from meaningfully participating in the adjudication of his 
claims.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for 
increased rating claims, as is the case here with respect to 
the Veteran's right knee claim, a May 2008 VCAA letter was 
compliant with the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Specifically, this letter 
advised the Veteran of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his right knee.  
In any event, the Federal Circuit Court recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).  Regardless, overall, the Board is 
satisfied that the RO provided both generic and specific VCAA 
notice as to the increased rating claim when considering all 
of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), VA treatment 
records, and medical records from the Social Security 
Administration (SSA).  Further, the Veteran and his 
representative have submitted numerous statements in support 
of his claim.  He also was provided VA examinations in 
connection with his claim.  Finally, in a July 2008 VCAA 
notice response, the Veteran indicated that he had no further 
evidence to submit. 
Therefore, there is no indication that any additional 
evidence remains outstanding, and the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection on a Secondary Basis

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a Veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A review of VA treatment records dated from September 2004 to 
January 2006 reveals that the Veteran complained of low back 
pain and subsequently threw out his back in November 2004.  A 
July 2005 X-ray of his lumbar spine showed minimal arthritis.  
In September 2005, he was assessed with arthralgias, 
including low back pain.  In December 2005, he was assessed 
with chronic low back pain with sciatica.

A December 2006 VA examination report shows that the examiner 
opined that the Veteran's low back disorder, including 1) 
lumbar degenerative disc disease with moderate left lower 
extremity S1 radiculopathy and 2) moderate mechanical low 
back pain with loss of range of motion secondary to the first 
diagnosis, have not been caused by, or resulted from, an 
injury the Veteran sustained during service, and are not 
secondary to, or aggravated by, service-connected residuals 
of post-operative medial meniscectomy of the right knee, 
based on a review of the Veteran's medical history and the 
examination.  He opined that the low back disorder was 
secondary to a normal aging process.

Based on the evidence of record, the Board finds that service 
connection for the Veteran's back disorder as secondary to 
his service-connected residuals of post-operative medial 
meniscectomy of the right knee, is not warranted.  As noted 
above, when a Veteran contends that a service-connected 
disability has caused a new disorder, there must be competent 
medical evidence that the secondary disorder was caused or 
chronically worsened by the service-connected disability.  
Wallin, supra.  In this case, there is no competent medical 
evidence to support the contention that the Veteran's 
service-connected residuals of post-operative medial 
meniscectomy of the right knee have caused or aggravated his 
back disability.  38 C.F.R. § 3.310, Allen, supra.  As such, 
the Board finds that service connection cannot be granted for 
the Veteran's low back disorder.

As noted, the Veteran has contended his service-connected 
residuals of post-operative medial meniscectomy of the right 
knee have caused or aggravated his low back disorder.  
However, the Veteran is not competent to render an opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Analysis - Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
December 2004) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Here, the Veteran seeks an increased disability rating for 
his service-connected residuals of post-operative medial 
meniscectomy of the right knee.  38 C.F.R. 
§ 4.71a.  This rating is effective from October 29, 1970.  
The Board notes that the RO has analogously rated the 
Veteran's right knee disorder under Diagnostic Code 5259 
(cartilage, semilunar, removal of, symptomatic), 38 C.F.R. § 
4.71a.  However, although the Veteran had previously 
undergone a medial meniscectomy of the right knee in the 
past, medical evidence reveals that the Veteran's predominant 
right knee disability is posttraumatic arthritis, the 
criteria of which the RO appears to have analyzed the 
Veteran's claim as well in a February 2007 SOC and April 2008 
SSOC.  Thus, upon review of the regulations for evaluation of 
knee disorders, the Board believes that a more appropriate 
evaluation would be under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (arthritis due to trauma), and 
will proceed to evaluate and rate the Veteran's knee disorder 
under this diagnostic code.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).    
	
In this regard, arthritis due to trauma is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative 
arthritis under Diagnostic Code 5003.  Rating personnel must 
consider functional loss and clearly explain the impact of 
pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  38 C.F.R.  § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In the absence of limitation of motion or painful motion, a 
10 percent rating is in order with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups; a 20 percent rating is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. See 
38 C.F.R. § 4.45(f) (for the purpose of rating disability 
from arthritis, the knee is considered a major joint).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

A review of VA treatment records dated from September 2004 to 
January 2006 reveals that the Veteran complained of right 
knee pain.  An X-ray of his right knee in August 2005 
revealed normal results, with no significant degenerative 
changes, acute bone abnormality, or dislocation.   

A December 2006 VA examination of the Veteran's right knee 
revealed that he complained of pain in the medial joint line 
space, popping, clicking, giving way, and intermittent 
locking.  He denied any flare-ups that required bed rest or 
hospitalization in the prior year.  Upon examination, it was 
found that the Veteran ambulated with a cane with a mild 
antalgic gait.  However, he did not demonstrate any 
difficulty traversing the examining facility or significant 
functional limitations.  He had a negative interarticular 
effusion of the right knee.  Active range of motion of the 
right knee was zero degrees of extension and 120 degrees of 
flexion without pain.  There was 1+ medial collateral laxity 
and negative anterior cruciate laxity for instability 
pattern.  Mild pain to palpation was found over the medial 
joint line space.  Pain was reproduced with passive range of 
motion.  Lachman's, anterior drawer, and McMurray's tests 
were negative.  There was mild patellofemoral crepitus with 
terminal extension and positive patella grind.  X-ray results 
showed good preservation in the mediolateral joint line 
space, early narrowing in the patellofemoral joint on the 
lateral projection, and no acute fracture or dislocation.  
The clinical impression was ligamentous reconstruction of the 
knee with associated early posttraumatic osteoarthritis 
without loss of range of motion or significant instability 
pattern.  Reexamination of the Veteran's right knee did not 
demonstrate any fatigability, loss of range of motion, or 
swelling.  See VA examination report dated in December 2006.

Another VA examination dated in November 2007 also revealed 
similar results as the previous examination:  an active range 
of motion of the right knee of zero degrees in extension and 
120 degrees in flexion without pain.  There also was 1+ 
medial collateral laxity and negative anterior cruciate 
laxity for instability pattern.  Mild pain to palpation was 
found over the medial joint line space.  Pain was reproduced 
with passive range of motion.  Lachman's, anterior drawer, 
and McMurray's tests were negative.  There was moderate 
patellofemoral crepitus with terminal extension.  See VA 
examination report dated in November 2007.

Recent VA treatment records dated from July 2006 to January 
2008 revealed no further complaints of the right knee besides 
pain.

Thus, there is no evidence to support a disability rating in 
excess of 10 percent based on consideration of limitation of 
motion or with functional loss, as the Veteran has not 
exhibited limited flexion of the leg to 45, 30, or 15 
degrees, or limited extension of the leg to 15, 20, 30, or 45 
degrees, even when accounting for the factors of functional 
loss.  In essence, any functional loss present is adequately 
represented in the 10 percent rating currently assigned.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.   

Further, other diagnostic codes for knee disabilities that 
provide a rating greater than 10 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (genu recurvatum).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Under Diagnostic Code 5259 (removal of semilunar cartilage), 
under which the RO previously rated the Veteran's right knee 
disability, the maximum disability rating is 10 percent.  
Therefore, the Veteran is already rated at the maximum rating 
under this diagnostic code.

Further, the Board emphasizes that Diagnostic Code 5257 
(other impairment, including recurrent subluxation or lateral 
instability) is inapplicable to the case here.  The Board 
acknowledges that a Veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that a separate rating is based upon 
additional disability.  VAOPGCPREC 23-97; See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, 
evidence of record does not support application of this 
diagnostic code.  In this regard, although the Veteran 
reported during the December 2006 and November 2007 VA 
examinations that he experienced locking and giving way of 
the right knee, these subjective complaints were not 
supported by the VA examiners' objective findings.  Moreover, 
the December 2006 and November 2007 examiners found no 
anterior cruciate laxity, and Lachman's, anterior drawer, and 
McMurray's tests were found to be negative.  Given this 
evidence, Diagnostic Code 5257 is not applicable in this 
case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  

Further, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's right knee disability 
markedly interferes with his ability to work.  Furthermore, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest that the 
Veteran is not adequately compensated for his disability by 
the regular Rating Schedule. VAOPGCPREC 6-96. See 38 C.F.R. § 
4.1 (disability ratings are based on the average impairment 
of earning capacity).

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, supra, and the claim for a rating 
in excess of 10 percent must be denied.  In reaching this 
determination, the Board has considered the benefit-of-the- 
doubt doctrine; however, as the preponderance of the 
evidence, which has been discussed at length, is against the 
Veteran's claim, that doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder as secondary to 
service-connected residuals of post-operative medial 
meniscectomy of the right knee is denied.

A disability rating in excess of 10 percent for residuals of 
post-operative medial meniscectomy of the right knee is 
denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


